Citation Nr: 0017409	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a scar, claimed as 
a residual of a head injury.

2.  Entitlement to service connection for headaches, claimed 
as a residual of a head injury.


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  Competent evidence has provided a finding that the 
veteran received an abrasion on his scalp due to an in-
service head injury; evidence tends to show that the veteran 
currently has a scar on his head, and a plausible 
relationship exists between the in-service abrasion and the 
scar.

2.  Competent evidence has established that a plausible 
relationship exists between the in-service head injury and a 
current diagnosis of headaches.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
scar, claimed as a residual of a head injury, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
headaches, claimed as a residual of a head injury, is well 
grounded.  Id.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed his claim for service connection in August 
1997, alleging that he suffers from headaches and has a scar 
on his head, both as a result of his involvement in a motor 
vehicle accident while on active duty.  He reported that the 
head injuries incurred during that accident caused him to be 
hospitalized for 31 days and required 132 stitches.

The only service medical record in the veteran's claims file 
is the report of examination performed on the veteran's 
separation from service in October 1953.  That examination 
report is negative for showing that the veteran experienced 
any in-service head injury.  The report is also negative for 
showing that he had any scars or suffered from headaches upon 
his release from active duty.

In response to a request for complete copies of the veteran's 
service medical records, the service department informed the 
RO that the only available service medical record was a 
report generated by the Department of the Army's Office of 
the Surgeon General.  The Surgeon General's report reveals 
that the veteran suffered a head injury in November 1952 as 
the result of a motor vehicle accident occurring while he was 
stationed in Korea.  The report reveals a diagnosis of 
abrasion on the scalp, to include friction burn, and reflects 
that the veteran underwent a transfusion of plasma while 
being hospitalized for nine days.  The Surgeon General's 
report noted that the report itself was secondary source 
material, it was generated for statistical purposes, and it 
may not include all hospital admissions pertaining to the 
veteran.

Along with his application for compensation, the veteran 
submitted authorizations for release of information (VA Form 
21-4142) indicating that he was treated at a VA hospital 
"around 1975 to 1977."  In another VA Form 21-4142 
submitted in June 1998, the veteran reported that he received 
outpatient treatment at a VA hospital between approximately 
1970 and 1977.  The record reflects that the RO requested 
copies of outpatient records for the period between July 1997 
to the present.  The VA hospital responded in September 1997 
that there were no such records pertaining to the veteran, as 
he had not been seen or treated at that facility between July 
1997 and September 1997.

The veteran is currently incarcerated in California Mens 
Colony.  Medical records obtained from the correctional 
facility reflect medical treatment the veteran received for a 
number of disorders between August 1993 and July 1998.  
Generally, said records reflect continuous diagnosis of 
chronic migraine headaches.  The records are silent as to a 
scar on the veteran's head.  The prison medical records are 
not clear as to the etiology of the headaches.  Some records 
reveal that the veteran worked as a painter for 30 years 
after service, and reflect findings that the headaches are 
the result of inhaling paint fumes.  Other records show 
findings that the veteran's headaches are produced by 
diagnosed sinus disorder.  Still other prison medical records 
noted the veteran's in-service head injury, but were silent 
regarding a relationship between the veteran's current 
headaches and either the in-service head injury, the 
inhalation of paint fumes, or his sinus disorder.  

By an August 1998 rating decision, the RO denied the 
veteran's claim, finding that although the evidence showed 
that the veteran sustained a head injury while on active 
duty, there was no evidence showing a present scar on his 
head, or evidence establishing a nexus between his chronic 
headaches and any in-service incident or injury.  The August 
1998 decision also reported that the veteran could not be 
afforded VA examination due to his incarceration.  The claim 
file does not contain information or records showing that the 
RO attempted to schedule VA examination, nor is there any 
record explaining why such an examination could not be 
performed.  

In February 1999, the RO received statements from the 
veteran's mother and his brother.  His mother reported that 
she recalled receiving a letter from "the [A]rmy" informing 
her that the veteran had been injured in-service and was 
hospitalized in a coma.  She reported that the veteran has 
suffered headaches ever since the in-service accident.  She 
stated that the headaches were of such severity that he would 
hold his head and cry, and he often complained that he felt 
he was going blind.  The veteran's mother named a private 
physician, now deceased, who allegedly treated the veteran in 
Mississippi.  The veteran's brother reported that the veteran 
complained of headaches and blurred vision since his 
separation from service.  He stated that he used to take the 
veteran to a VA hospital for treatment when the veteran 
complained of headaches and blurred vision.  He also reported 
that the veteran had a scar that ran from above his right eye 
and extended halfway around his head.  The brother also named 
the same private physician who allegedly treated the veteran.  
He reported that the physician had died in approximately 
February 1997.

Legal Criteria and Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that his claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  
King (Roderick) v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded claim for a scar and for headaches.  The 
veteran is competent to describe the presence of an 
observable abnormality and how long he has had it.  Clearly, 
he received a scalp injury during service and the scar would 
be certainly consistent with the service department 
description of the event.  The headaches are a much closer 
call because there is no specific linkage by a physician of 
the headaches to service or to the vehicular accident.   The 
veteran, however, is competent to declare, although not to 
establish, that he suffers and has suffered from headaches 
since service.  His mother's and brother's statements tend to 
support his assertions.  There is nothing inherently or 
intrinsically incredible about his claim.  Under the 
circumstances of this particular appeal, especially the 
virtually indubitable fact that a significant head injury did 
occur during service and the relevant lay evidence, the 
undersigned is not persuaded that the claim is implausible.

ORDER

The claim of entitlement to service connection for a scar, 
claimed as a residual of a head injury, is well grounded.  To 
this extent only, the appeal as to that issue is granted.

The claim of entitlement to service connection for headaches, 
claimed as a residual of a head injury, is well grounded.  To 
this extent only, the appeal as to that issue is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1999).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

When an incarcerated veteran files a well-grounded claim, as 
here, assistance in developing his claim must be tailored to 
the unique and peculiar circumstances of his incarceration.  
In other words, special care must be taken in those cases 
where a veteran is unable, due to incarceration, to report to 
a VA examination.  See Bolton v. Brown, 8 Vet. App. 185 
(1995).  In Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
Court cautioned those who adjudicate claims of incarcerated 
veterans to be certain that they tailor their assistance to 
the peculiar circumstances of confinement, and stated that 
such individuals are entitled to the same care and 
consideration given to their fellow veterans.  

The Court has indicated that VA's duty to assist extends, if 
necessary, to having the incarcerated veteran either examined 
by a fee-basis physician or requiring a VA physician to 
examine him.  Bolton, 8 Vet. App. at 191.  Furthermore, where 
the RO is unable to arrange an examination for an 
incarcerated veteran, it must memorialize its efforts to do 
so.  Id.  Specifically, the Court in Bolton stated:  ". . . 
where the Secretary has determined that the veteran is not 
available to participate in a VA examination under regular 
conditions, and in keeping with the 'caution' of Wood, . . . 
a remand is required to provide the Secretary with another 
opportunity to fulfill his statutory duty to assist this 
appellant in developing the facts of his claim."  See 38 
U.S.C.A. § 5107(a); Bolton, supra. 

Additionally, a review of the claims file reveals that the 
majority of the medical reports of record date back to August 
1993, when a number of medical care providers began treating 
the veteran at the correctional facility where he is 
presently incarcerated.  It is significant that the veteran 
submitted VA Form 21-4142 on two separate occasions, 
indicating that he was treated at a VA hospital between 1970 
and 1977.  The claims file indicates, however, that said 
medical facility did not search for records pertaining to the 
veteran in the 1970's, but rather, searched only for records 
dated between July 1997 and September 1997.  Inasmuch as 
medical reports reflecting VA medical care the veteran 
alleges to have received between 1970 and 1977 may be 
pertinent and probative towards his claims, the Board finds 
that an effort must be made to such medical records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary and 
reasonable steps to have the veteran 
undergo examination relative to his claim 
for service connection for headaches and 
a scar.  The RO should document all 
efforts made toward conducting the 
examination.  The claims file, or a copy 
thereof, must be made available to the 
examiner in conjunction with the 
examination.  To the extent appropriate 
and reasonable, indicated tests should be 
conducted, and all clinical findings and 
diagnoses clearly set forth in the 
examination report.  To the extent 
possible, the examiner should render an 
opinion whether any current headaches 
and/or scar on the veteran's head is 
(are) more likely than not related the 
November 1952 motor vehicle accident, or 
any other in-service injury or incident.  
All opinions should be supported by 
reference to the medical evidence.  If 
the examination cannot be conducted 
pursuant to these instructions, e.g., 
availability of the claims folder to the 
examiner cannot be accomplished, the RO 
should document the reasons in the claims 
folder.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a scar and 
headaches, claimed as residuals of an in-
service head injury, in light of the 
medical reports and any other evidence 
added to the record since the issuance of 
the March 1999 supplemental statement of 
the case.  If the benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative.  A reasonable period of 
time for a response thereto should be 
afforded.  

This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



